Order filed December 9, 2014




                                     In The

                     Fourteenth Court of Appeals
                   NO. 14-14-00512-CV
MOHAMMED A. JAFAR, MOHAMMED M. CHOWDHURY AND ABDUS
                     SOBHAN, Appellants

                                       V.

                        SERAJ MOHAMMED, Appellee


                    On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-10417

                                    ORDER

      Appellants’ brief was due November 24, 2014. No brief or motion for
extension of time has been filed.

      Unless appellants file a brief with this court on or before January 8, 2015,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).



                                     PER CURIAM